Citation Nr: 9934339	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1963.  


FINDING OF FACT

The veteran has presented a plausible claim with regard to 
the issue of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the three elements of a well grounded claim of 
service connection for PTSD are: 1) a current, clear medical 
diagnosis of PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor. Cohen v. Brown, 10 
Vet. App. 128, 129 (1997).

In the veteran's case, the Board notes that on examination in 
July 1993, the diagnosis was anxiety disorder, not otherwise 
specified, and histrionic personality disorder.  The examiner 
found that the veteran did not meet the full criteria for 
PTSD.  However, the veteran has undergone continuous 
treatment at VA facilities.  In a June 1993 treatment note, 
the treating psychologist concluded that a diagnosis of PTSD 
would have to be added.  The diagnostic impression after 
treatment in July 1993 was depression, PTSD and anxiety.  In 
an October 1993 summary, the treating psychologist noted that 
the veteran had many symptoms of PTSD, panic and depression.  
Accordingly, there is medical evidence of current disability. 

The veteran has contended that the stressors that resulted in 
the PTSD were multiple sexual assaults.  She has provided 
detailed information regarding this inservice assault.  The 
Board has considered the holding of the U.S. Court of Appeals 
for Veterans Claims (Court) in Patton v. West, 12 Vet. App. 
272 (1999), which hold that special consideration must be 
given to claims for PTSD based on a sexual assault.  To the 
extent that the veteran has presented evidence to provide a 
plausible basis for concluding the stressors took place in 
service, this requirement likewise has been met. 

Finally, the Board considered if the veteran has presented a 
plausible basis for concluding that there was a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  In the June 1993 treatment note, the history of 
sexual harassment in service was reported, and the treating 
psychologist concluded that this was one of the trauma which 
led to the current PTSD symptoms.  

The veteran has submitted a well grounded claim for PTSD.  To 
this extent, her appeal must be allowed.  


ORDER

The veteran has submitted a well grounded claim for service 
connection for PTSD.  



REMAND

As noted, the Court, in Patton, held that the VA must afford 
veterans special consideration in dealing with claims for 
PTSD said to be arising out of sexual assault.  In 
particular, the Court considered the changed provisions of VA 
Manual M21-1, particularly Part III, paragraphs 5.14c and 
7.46c (2), dealing with the special consideration that must 
be given to claims for PTSD based on a sexual assault.  In 
particular, paragraph 5.14c states that, in cases of sexual 
assault, development to alternate sources for information is 
critical.  The provision then provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.

A review of the veteran's claim does not indicate that such 
development took place.  Accordingly, prior to final 
consideration on the veteran's appeal, the claim must be 
remanded to the RO for the following developments:

1.  The RO should develop the veteran's 
contentions regarding the reported rape 
in service.  Care should be taken that 
this development be as compassionate as 
possible.  The attention of the RO is 
directed to M21-1, paragraph 5.14c, 
Exhibits A.3 and A.4 for sample 
development letters.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
she must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  All alternate sources set 
forth in M21-1, paragraph 5.14c should be 
utilized.  

2.  The RO should review the file and 
prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined her to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been 
identified.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate previous psychiatric findings 
and diagnoses with current findings to 
obtain an accurate picture of the 
veteran's psychiatric status.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
her military service and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  The examiner 
should be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes (see M21-1, 
paragraph 5.14c(8)(9)).  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The examiner 
must assign a Global Assessment of 
Functioning Score (GAF) which is 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, DSM IV, and 
explain what the assigned score means.
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of her failure to report for the 
examination in order that she may make an 
informed decision regarding her 
participation in said examination.

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
veteran and representative should be provided with an 
appropriate supplemental statement of the case. The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
case should then be returned to the Board for further 
appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals






